Citation Nr: 0103765	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

An RO rating decision in August 1981 denied the veteran's 
claim for service connection for a nervous condition, on the 
basis that there was no evidence showing a relationship 
between the veteran's current anxiety disorder and his 
military service.  The veteran was notified of this decision, 
and he did not appeal.

An RO rating decision in July 1993 denied the veteran's claim 
for service connection for PTSD, on the basis that the only 
diagnosis of PTSD in the claims folder was provided by a 
clinical psychologist and not by a Board-certified 
psychiatrist.  The veteran was notified of this decision, and 
he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that determined that 
no new and material evidence was submitted to reopen the 
veteran's claim for PTSD.  The veteran submitted a notice of 
disagreement in April 1999, and the RO issued a statement of 
the case in August 1999.  The veteran submitted a substantive 
appeal in September 1999.

In his November 1999 correspondence, the veteran's 
representative raised the issue as to whether a clear and 
unmistakable error (CUE) existed in a prior RO rating 
decision.  This CUE issue, which has not been adjudicated by 
the RO, will not be addressed by the Board and is referred to 
the RO.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1993, service 
connection for PTSD was denied.

2.  Some of the evidence received since the 1993 RO denial of 
service connection for PTSD has not previously been submitted 
to VA, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed 1993 RO decision, denying service 
connection for PTSD, was final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1993).

2.  Evidence submitted since the unappealed 1993 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1968 to October 
1970. 

Service medical records at the time of the veteran's 
enlistment examination and at separation show normal 
psychiatric and neurologic systems.

The evidence of record at the time of the July 1993 RO rating 
decision consisted primarily of service medical records; a 
report of VA examination in 1981, showing a diagnosis of 
atypical anxiety disorder; VA hospital records in 1992, 
showing diagnoses of alcohol dependence, polysubstance abuse 
by history, and passive-aggressive with antisocial traits; VA 
progress notes in 1992, showing an assessment of PTSD; and a 
listing by the veteran of attacks and ambushes that happened 
in Vietnam.

Evidence submitted since the July 1993 RO rating decision 
includes VA progress notes (Northampton) in 1998, showing 
complaints of depression; a listing from the veteran of 
attacks and ambushes in Vietnam; newspaper clippings of 
events at Chu Lai; and statements by the veteran to the 
effect that he had been diagnosed with PTSD at the VA 
outpatient clinic in Springfield, Massachusetts.

B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (2000).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1993 decision, denying 
service connection for PTSD, to permit reopening of the 
claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1993 RO rating decision, medical evidence of a 
clear diagnosis of PTSD was lacking, and there was no other 
basis to support an award of service connection.  The 
evidence added to the record after the 1993 RO rating 
decision includes a statement from the veteran to the effect 
that he had recently been diagnosed with PTSD at the VA 
outpatient clinic in Springfield, Massachusetts.  The Board 
notes that these medical records are not in the claims 
folder; nevertheless, for purposes of reopening, the 
veteran's statements are presumed credible.  Moreover, recent 
court cases have held that medical evidence of a current 
disability rather than a clear diagnosis is required to 
warranted further development in a case, in an effort to 
establish service connection.  See, e.g., Harth v. West, 
14 Vet. App. 1 (2000).  Here, the Board finds sufficient 
evidence of current disability of record, which must be 
considered to fairly evaluate the merits of the claim.  
Hence, the evidence is "new and material."

As new and material evidence has been submitted since the 
July 1993 RO rating decision, the application to reopen the 
claim for service connection for PTSD is granted.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
PTSD is granted.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  In a statement in support of his claim 
in September 1998, the veteran reports receiving treatment 
and being diagnosed with PTSD at the VA outpatient clinic in 
Springfield, Massachusetts.  These records have not been 
obtained, and they should be.  The duty to assist the veteran 
in the development of facts pertinent to his claim includes 
obtaining all relevant records and providing an adequate VA 
examination.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the veteran has a clinical diagnosis of 
PTSD.  An evidentiary review of the record shows that the 
veteran has not undergone a VA PTSD examination.  No opinion 
is of record as to the etiology and/or current severity of 
the veteran's PTSD symptoms.  Where the medical record is 
insufficient, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, a VA examination to access the nature and 
severity of the veteran's condition, and to obtain a nexus 
opinion as to the claimed in-service stressors must be 
obtained.  Should the veteran be diagnosed with PTSD in 
accordance with 38 C.F.R. § 4.125(a), the RO should proceed 
with further development in this case to determine whether 
the veteran meets the eligibility requirements to establish 
service connection.

Likewise, a review of the record shows that not all of the 
veteran's service personnel records have been obtained, and 
they should be.  These records could be helpful in 
corroborating the veteran's claimed stressors.  The veteran's 
DD Form 214 indicates that the veteran had Vietnam service 
from May 1969 to April 1970, and that his military 
occupational specialty (MOS) was that of a Powerman.  This 
evidence and the other evidence does not show whether the 
veteran personally participated in combat, and additional 
evidence should be obtained from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
determine whether the veteran is a combat veteran and to 
corroborate his claimed stressors while in Vietnam.  M21-1, 
Part III, par. 5.14b.

Prior to attempting stressor verification, the RO should, 
once again, request from the veteran a statement containing 
as much detail as possible regarding the stressors to which 
he asserts he was exposed during service.  He should be asked 
to provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The Board emphasizes, for the 
veteran's benefit that, while he has reported experiencing 
stressor events, he has been very vague in the details of 
these reported incidents, either failing to identify 
individuals involved, or failing to give significant 
information regarding the dates, locations, and units 
involved in the claimed events.  This is particularly why the 
veteran should be informed of the need for additional 
information.  The court has held that requesting him to 
provide this level of information does not constitute either 
an impossible or onerous burden.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors, and this 
information, as well as copies of the veteran's DD Form 214 
and DA Form 20, should be forwarded to USASCRUR for 
verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units during his service in Vietnam.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including records from the VA outpatient 
clinic in Springfield, Massachusetts.

2.  The veteran should be asked, once 
again, to specify in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  The RO should request a copy of the 
veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC).

4.  The RO should afford the veteran a VA 
psychiatric examination.  The examiner 
should state whether the veteran meets 
the diagnostic criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition, to support the diagnosis 
of PTSD; and if so, the examiner should 
specify which in-service stressor or 
stressors support the diagnosis.  The 
examiner should support all opinions with 
a discussion of medical principles as 
applied to the medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

5.  The RO should prepare a summary of 
all the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR, and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

6.  After the above development, the RO 
should determine whether the veteran has 
a stressor or stressors to support the 
diagnosis of PTSD due to service.  This 
determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(f) (2000).
  
7.  The RO should then review the 
veteran's claim for service connection 
for PTSD.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 



